United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF THE ARMY, ARMY TEST
& EVALATION COMMAND, WHITE SANDS
MISSLE RANGE, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Sally F. LaMacchia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1672
Issued: August 12, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 28, 2014 appellant, through counsel, filed a timely appeal from an April 22, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish total disability for the
period January 31 through October 27, 2011, causally related to her accepted conditions.
On appeal, counsel contends that OWCP’s April 22, 2014 decision should be reversed.
She also asks the Board to add a consequential injury for adjustment disorder to the accepted
conditions and to issue an order for prompt payment of wage-loss compensation beginning
January 31, 2011.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 10, 2011 appellant, then a 51-year-old accounting technician, filed a
traumatic injury claim alleging that on January 7, 2011 after a controversial e-mail discussion,
she carried files on steps and injured her shoulders, back, and both knees. In a separate
statement, she reported that, on that date, she was ordered to carry a box of files weighing 50 to
60 pounds up two flights of stairs.
In a January 21, 2011 note, Dr. Mark C. Leatherwood, a family practitioner, stated that,
due to appellant’s January 7, 2011 job injury, it was his recommendation that she be excused
from work from January 24 through March 31, 2011.
In a February 15, 2011 memorandum, Dr. Scott E. Cherry, DO, MPH, CIME, and a Chief
of Occupational Health Officer for the employing establishment, indicated that appellant
reported to him that on January 10, 2011 she sustained a job injury, and that she wanted 45 days
off for this injury. He stated that some time off may be appropriate depending on what her
medical condition warranted. Dr. Cherry stated that appellant questioned whether he was a real
physician. He informed her that she had a right to choose her own physician. The record also
contains a January 10, 2011 light-duty status recommendation wherein Dr. Cherry placed
appellant on desk duty and noted that she would follow up with her primary care physician.
By decision dated February 23, 2011, OWCP denied appellant’s claim for compensation.
It determined that she neglected to provide a comprehensive medical narrative report supporting
that the work incident caused the claimed injury. OWCP noted that medical evidence must not
only contain a diagnosis, but must establish that the diagnosed medical condition was causally
related to the claimed injury.
On March 16, 2011 appellant requested review of the written record by an OWCP
hearing representative.
In a March 8, 2011 report, Dr. Leatherwood stated that appellant had been his patient
since March 2010 and that her injuries were sustained while carrying a 50- to 60-pound box up
the stairs during her employment. He diagnosed knee pain and a sharp stabbing pain in her back
as a result of carrying the box up the flight of stairs. Dr. Leatherwood noted that appellant had
underlying osteoarthritis and that her medication alleviates the pain in her back and knees, but
makes her quite drowsy. He requested an additional two-month extension off work.
An x-ray taken of the back on January 28, 2011 reflected no fracture or dislocation, no
lytic or sclerotic lesions, no compression fracture or deformities and no scoliosis. Bilateral
x-rays of the knees taken on the same date also reflected no fracture or dislocation, no lytic or
sclerotic lesion, but marketed narrowing at the patellofemoral joints consistent with degenerative
osteoarthritic changes.
In a decision dated June 16, 2011, an OWCP hearing representative affirmed the
February 23, 2011 decision.
On July 18, 2011 appellant requested reconsideration.

2

In a July 15, 2011 report, Dr. Leatherwood noted that on January 18, 2011 appellant
came to see him as a result of an injury she sustained during her federal employment when she
was forced to carry a 50- to 60-pound box up a flight of stairs. He noted that her x-rays, which
he had reviewed on the February 2, 2011 visit, showed osteoarthritis. Dr. Leatherwood opined
that appellant has had osteoarthritis for many years and that, had she not been forced to carry the
boxes up the stairs, she never would have had this exacerbation of acute pain related to her
underlying condition of osteoarthritis. He opined that the diagnosis of chronic pain is directly
related to the exacerbation of her underlying condition and, therefore, is the result of the incident
that occurred while at work. Dr. Leatherwood noted that appellant was still in need of strong
pain relievers to control her symptoms.
On October 20, 2011 OWCP accepted appellant’s claim for temporary aggravation of
bilateral knee osteoarthritis and temporary aggravation of lumbar spine osteoarthritis. However,
on the same date, it denied her claim for continuation of pay as she had not provided sufficient
medical evidence supporting that the employment injuries resulted in her incapacity to perform
her duties as an accounting technician.
In an August 23, 2011 report, Dr. Leatherwood diagnosed severe back and knee pain with
underlying osteoarthritis exacerbated by an episode at appellant’s place of employment. He
opined that the prognosis was unclear due to pending further evaluations. Dr. Leatherwood
stated that appellant’s pain inhibited her abilities to perform at work and her home life had been
severely impacted. He stated that her diagnosis of osteoarthritis placed her in too great a risk of
suffering further injury or harm by performing her duties at work until further treatment could be
accomplished. Dr. Leatherwood reiterated that appellant took medication that caused drowsiness
and would directly influenced her ability to function as an accounting technician.
An August 16, 2012 magnetic resonance imaging (MRI) scan of the lower extremities
reflected chondromalacia in the medial femoral trochlea.
In a December 2, 2011 letter, Dr. Leatherwood contended that a senior claims examiner
accepted appellant’s claim for temporary aggravation of bilateral knee osteoarthritis and
temporary aggravation of lumbar spine osteoarthritis, and that the nonsenior claims examiner
concluded that there was no objective medical evidence to support disability due the accepted
condition. He reiterated that, if appellant had not been forced to carry the boxes, she would not
have incurred the accepted disability.
On January 25, 2012 OWCP denied appellant’s claim for total disability compensation
benefits from January 31 to October 27, 2011.
On January 22, 2013 appellant requested reconsideration based on new evidence from her
treating, Board-certified psychiatrist and requested that her claim be accepted for the additional
employment-related condition of adjustment disorder and that she be awarded compensation
commencing January 31, 2011 as a result.
By decision dated March 4, 2013, OWCP denied modification of the January 25, 2012
decision. It determined that the evidence was insufficient to establish temporary total disability

3

for the time period January 31 to October 27, 2011. OWCP noted that appellant’s psychiatrist
had diagnosed appellant with adjustment disorder, which would be addressed separately.
On September 12, 2013 OWCP referred appellant to Dr. Joshua P. Herzog, a Boardcertified orthopedic surgeon, for a second opinion regarding whether she continued to suffer
from disabling residuals of her accepted condition. In addition, it asked that, if he found that one
or more of the accepted employment-related conditions were active, to describe her limitations
resulting from the employment-related disability. In a September 30, 2013 medical opinion,
Dr. Herzog listed appellant’s diagnoses as aggravation of bilateral osteoarthrosis and aggravation
of lumbar degenerative disc disease. He opined that she continued to suffer residuals from these
conditions and provided a work capacity evaluation allowing appellant to work eight hours a day
with limitations of no more than of four hours sitting, two hours walking, standing, and
pushing/pulling lifting up to 10 pounds, and no twisting, bending, stooping, squatting, kneeling,
and climbing.
In a November 1, 2011 attending physician’s report, received by OWCP on August 22,
2013, Dr. Leatherwood diagnosed osteoarthritis, and reiterated that this was due to an
employment activity as appellant has been required to carry heavy objects, and that she was
disabled from March 1, 2010 through May 31, 2012.
In November 14, 2013 medical reports, Dr. Daniel A. Romanelli, a Board-certified
orthopedic surgeon, noted that appellant had been referred to him by a Dr. Mark Beale.2 He
diagnosed preexisting degenerative arthritis, patellofemoral joint, particularly trochlear groove
based on x-ray examination as well as MRI scan. Dr. Romanelli noted that appellant had
preexisting flat feet and gait abnormality secondary to knee complaints. He opined that the work
injury did not cause the arthritis in her knee. Dr. Romanelli further opined that perhaps going up
and down stairs did cause some increased complaints of pain which typically would have
resolved with conservative measures, and that he would not expect appellant to now be at the
point where she needed a cane and a sleeve. He noted that an injection helped with the pain
somewhat, but that she was not a candidate for surgery. Dr. Romanelli stated that at this point he
had nothing more to offer appellant, and that she was stable and stationary at maximum medical
improvement. He noted that she had no disability or impairment under the American Medical
Association, Guides to the Evaluation of Permanent Impairment. Dr. Romanelli further noted
that as appellant was retired, he would return her to full duty.
In response to OWCP’s query, Dr. Herzog issued an addendum on March 26, 2014
wherein he stated that appellant has had constant bilateral knee pain since the date of injury and
has radiographic evidence of marked narrowing of the patellofemoral joints consistent with
arthritic changes, which is consistent with his examination findings. He noted that the
aggravation appeared to be permanent since there was no significant functional improvement or
reduction in pain since January 2011.
By decision dated April 22, 2014, OWCP denied modification of the March 4, 2013
decision finding that the new evidence did not support that appellant’s psychological condition
should be accepted as a consequential injury. Furthermore, it determined that the medical
2

No further information was provided regarding Dr. Beale.

4

evidence of record still did not support that she suffered total disability due to the accepted workrelated conditions for the period January 31 to October 27, 2011.3
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.5 With respect to a
claimed period of disability, an employee has the burden of establishing that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.6 The term disability is defined as the incapacity because of an employment injury to earn
the wages the employee was receiving at the time of the injury, i.e., a physical impairment
resulting in loss of wage-earning capacity.7
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.8 The medical evidence required to
establish a period of employment-related disability is rationalized medical evidence.9
Rationalized medical evidence is medical evidence based on a complete factual and medical
background of the claimant, of reasonable medical certainty, with an opinion supported by
medical rationale.10 The Board, however, will not require OWCP to pay compensation for
disability in the absence of medical evidence directly addressing the specific dates of disability
for which compensation is claimed.11 To do so, would essentially allow an employee to selfcertify their disability and entitlement to compensation.12

3

OWCP also noted that in order to get a resolution on whether appellant’s case should be upgraded to add
adjustment disorder, the file would have to be referred for a second opinion, which is a separate matter and would be
addressed separately.
4

5 U.S.C. §§ 8101-8193.

5

V.N., Docket No. 13-1909 (issued July 29, 2014).

6

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

7

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury, but no
loss of wage-earning capacity).
8

See Fereidoon Kharabi, 52 ECAB 291 (2001); see also T.A., Docket No. 14-1334 (issued October 27, 2014).

9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

Leslie C. Moore, 52 ECAB 132 (2000).

11

Sandra D. Pruitt, 57 ECAB 126 (2005).

12

See William A. Archer, 55 ECAB 674 (2004); Feridon Kharabi, supra note 8.

5

ANALYSIS
OWCP accepted that appellant carried a heavy box up stairs on January 7, 2011 as part of
her federal employment. It also accepted her claim for temporary aggravation of bilateral knee
osteoarthritis and temporary aggravation of lumbar spine osteoarthritis. However, OWCP denied
appellant’s claim for wage-loss compensation and continuation of pay. The Board finds that this
case is not in posture for decision.
OWCP referred appellant for a second opinion evaluation with Dr. Herzog regarding,
whether she continued to suffer from disabling residuals of her accepted temporary aggravation
of bilateral knee osteoarthritis and temporary aggravation of lumbar spine osteoarthritis.
Dr. Herzog opined that she continued to suffer residuals from her accepted employment
condition, including bilateral knee pain, and radiographic evidence of marked narrowing of the
patellofemoral joints and allowed her to work eight hours a day with limitations. However, he
never addressed appellant’s disability for the period commencing January 31, 2011.
The Board finds that this case is not in posture for decision. Proceedings before OWCP
are not adversarial in nature and OWCP is not a disinterested arbiter; in a case where OWCP
proceeds to develop the evidence and to procure medical evidence, it must do so in a fair and
impartial manner.13 OWCP referred appellant to Dr. Herzog for a second opinion evaluation, but
he was never asked whether she was disabled for the period of time commencing January 31,
2011 due to the temporary aggravation of her bilateral knee osteoarthritis and temporary
aggravation of lumbar spine osteoarthritis. Once OWCP undertakes development of the record,
it must do a complete job in procuring medical evidence that will resolve all relevant issues in
the case.14 The Board finds that OWCP is obligated to request a supplemental report from
Dr. Herzog addressing disability as of January 31, 2011. After this and such other development
as OWCP deems necessary, OWCP should issue a de novo decision.
The Board further notes that on appeal, appellant, through counsel, asks that the Board
add a consequential injury for adjustment disorder. OWCP did not rule on the claimed
psychiatric conditions. It determined that a second opinion was necessary and that this issue
would be addressed separately. As this issue is currently interlocutory in nature, the Board lacks
jurisdiction to review this matter.15
CONCLUSION
The Board finds that this case is not in posture for decision as OWCP must further
develop the medical record.

13

Walter A. Fundringer, Jr., 37 ECAB 200, 204 (1985); see also J.G., Docket No. 14-1987 (issued
January 21, 2015).
14

Richard F. Williams, 55 ECAB 343, 346 (2004).

15

See 20 C.F.R. § 501.2(c)(2) (there will be no appeal with respect to any interlocutory matter decided or not
decided) by OWCP during the pendency of the case.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 22, 2014 is set aside, and the case is remanded for further
action consistent with this opinion.
Issued: August 12, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

